DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/2022 has been entered.
Claims 16-18, 20-29 have been presented for examination based on the last amendment filed on 10/10/2022.
Rejection for Claim 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the new matter/written description requirement is withdrawn in view of amendment. 
Claims 16-18, 20-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPUB 20100217574 A1 to Usadi et al. (hereinafter “Usadi”) in view of US PGPUB 20030037319 A1 Narang, further in view of US Patent No. 6128577 A by Assa et al., further in view of US Patent No. 6175957 by Ju; Dz Ching et al.
In Alternate 35 U.S.C. 103(a) rejection is also made with Usadi, in view of Narang, in view of Assa, in view of Dz, and further in view of US PGPUB No 20070016389  by Ozgen for claims 16 and 20 at least.
This action is made Non-Final.

Response to Arguments
Applicant’s arguments with respect to claim(s) 16-18, 20-29  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. More specifically the newly added limitation(s) in claim 16 and 20 and new claims 28-29, are completely addressed by new prior art Dz et al., which further supports the position presented in Usadi and Narang. Please see the detailed rejection below.
---- This page is left blank after this line ----


Claim Interpretation
Claims 16 & 20 now recite limitation (taking claim 16 as representative):
Claim 16. A method of producing hydrocarbons from a subsurface formation, comprising: 
….
maintaining a weight of the second edge for purposes of partitioning only if the non-merged node was connected to only the merged node prior to the merged node being merged into the supernode;
…

Claim interpretation is made that this is the most simplest form of taking sum of the weights of the edges, where there is only one edge. The specification supports this interpretation in the same paragraph here the support for the above limitation is present. Specifically, See specification [0056]
[0056] For any edge between merged and non-merged nodes, at block 52 an edge between the supernode and non-merged nodes is created. For example, the edge 87 connecting node 4 and 8 (FIG. 5) is replaced by an edge 93 connecting node 4 and supernode 90 (FIG. 6). Likewise, the edges connecting node 8 with nodes 3, 7, 11 and 12, respectively, are replaced with edges connecting supernode 90 with nodes 3, 7, 11 and 12. The edges connecting nodes 5 and 9 with neighboring nodes are replaced by edges connecting supernode 92 to those neighboring nodes (FIGS. 5 and 6). At block 53 the weight of an edge modified or replaced by the creation of a supernode is maintained if the non-merged node associated with the edge was only connected to one node that was merged into the supernode. This is demonstrated in FIG. 5 by the edge 86 connecting nodes 14 and 9. As node 14 is connected to only one of the nodes (node 9) that was merged into supernode 92 (FIG. 6), the weight assigned to corresponding edge 94 is maintained. However, if at block 54 a non-merged node is connected to two or more nodes that were merged into a supernode, then the edge connecting that non-merged node to the supernode is assigned a weight equal to sum (or some other function) of the weights of the edges that connected the non-merged node to the merged nodes. For example, in FIG. 5 edges 87a and 87b connect node 6 to nodes 5 and 9, respectively. When supernode 92 is created (FIG. 6), the edge 95 connecting node 6 to supernode 92 is assigned a weight equal to the sum (or some other function) of the weights of edges 87a and 87b. As a non-limiting example of another function usable with the disclosed methodologies and techniques, the edge 95 may be assigned a weight equal to the largest or highest weight assigned to edges 87a and 87b.

Hence the interpretation is made that summing of edge weight for one edge is a trivial implementation of the general summing of plurality of edge weights.
---- This page is left blank after this line ----
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 16-18, 20-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPUB 20100217574 A1 to Usadi et al. (hereinafter “Usadi”) in view of US PGPUB 20030037319 A1 Narang, further in view of US Patent No. 6128577 A by Assa et al., further in view of US Patent No. 6175957 by Ju; Dz Ching et al.
In Alternate 35 U.S.C. 103(a) rejection is also made with Usadi, in view of Narang, in view of Assa, in view of Dz, and further in view of US PGPUB No 20070016389  by Ozgen for claims 16 and 20 at least.
Regarding Claim 16 & 20 (Updated 11/3/2022)
Usadi teaches a method of producing hydrocarbons from a subsurface formation (Usadi: [0011] “One or more of the foregoing aspects may be used to simulate a reservoir model, which in turn may be relied upon to control hydrocarbon production activities based on the simulated results of the reservoir model...”) comprising/ A computer program product having computer executable logic recorded on a tangible, non-transitory, machine-readable medium, comprising: “code for …” following steps (Usadi: [0111]) comprising: 
modeling or simulating the subsurface formation (Usadi: Abstract; ¶ [0040]-[0041]) from a grid representing the subsurface formation (Usadi: Abstract; ¶ [0040]-[0041]) creating a  (Usadi: ¶ [0005]-[0006], [0054][0061] [0105]).
Usadi teaches dynamically  (Usadi : [0054][0097] see mapping below) assigning unit1 weights to the nodes and edges (Usadi: Fig.7 ¶[0061] "...In an exemplary embodiment, preparing/modifying the data of the model 100 for input into the partition process in 702 includes one or more of determining/modifying the node and connection weights from the model and/or streamline tracing of the model, or preparing/modifying the control parameters for any other partitioning algorithm..." ; Usadi teaches weight as cost [0004] "...Partitioning the generated reservoir model into a plurality of domains may include determining a processing cost associated with each of the nodes of the generated reservoir model; determining a processing cost associated with the connectivity level between each of the nodes of the generated reservoir model; and partitioning the generated reservoir model into a plurality of domains as a function of the determined processing costs..."; Further Usadi teaches initially this cost is 1 as shown in [0051] "...In an exemplary embodiment, the cost of the calculations during the operation of the simulator 200 may be measured by the number of components and phases by which the fluid is modeled and the level of implicitness used for the mathematical discretization. For example, as illustrated in FIGS. 4 and 5, an exemplary reservoir model 400 has a corresponding matrix equation 500 where the number of rows associated with each node is 1 for the IMPES nodes, but equal to the number of components for the CI region. IMPES refers to implicit pressure explicit saturation and CI refers to coupled implicit. Each non-zero element in the matrix equation 500 may be correlated to some number of floating point operations which translate to computational cost. More non-zero elements in a particular domain mean more work in the particular domain..." --- as shown each node is 1, which refers to numbers of components modelled/which translates into cost.) at different times of the modeling or simulating using changing data about the subsurface formation (Usadi: [0054] "... In an exemplary embodiment, one or more methods for parallelization include one or more of the following: 1) methods to partition data in the model 100 for optimal parallel solver algorithm convergence; 2) methods to partition solver and non-solver calculation categories in one or more of the operational steps of the simulator 200 based upon a measurement of the load balance inequities; 3) adaptation of the partitioning of data in the model dynamically based upon: a) metrics calculated as part of the operation of the simulator such as measuring the number of iterations inside the flash calculation, following phase transition fronts, etc . . . ;...") – flash calculations are dynamic and time changing calculations that determine partitioning  based on the Equation of State (EOS) model as described in [0097]  "... The flash calculation is the process to determine fluid volumes and compositions based on input pressure and components. This measure may come in the form of flash solver iteration count--as distinct from the linear matrix equation solver for the entire system. In an exemplary embodiment, another measure of the cost of the flash is the complexity of the fluid--how many phases and components of fluid exist at a node at an instant in time. This has the added benefit of having applicability for both EOS and Black oil (BO) fluid models...." notice flash calculation is performed for “instance of time” which would be different for different times) .
Usadi teaches designating an edge that should not be cut by a dynamic partitioning algorithm (Usadi : ¶ [0054] "...3) adaptation of the partitioning of data in the model dynamically based upon: …4) providing the correct node and connection weights to existing graph partition schemes; and/or 5) minimizing the cutting of facility and high throughput regions through a variety of theoretical and/or heuristic methods...", [0061], [0078]-[0082], e.g. [0079] states "... In an exemplary embodiment, the domains of the model 100 constructed in 1106 avoid cutting connections between strongly connected nodes in the model..." [0054],[0097]) utilizing the unit weights (Usadi: [0061] Fig.7; utilizing the pressure data as associated cost shown in [0041] where the partitioning is done based on cost [0004] – as annotated above) at the different times of the modeling or simulating  (Usadi: [0079] "... In an exemplary embodiment, the method 1100 then partitions the model 100 in 1106 as a function of the node weight and node connection weight factors determined in 1102. In an exemplary embodiment, in 1106, the model 100 is partitioned to evenly distribute the processing cost of simulating the model amongst a plurality of domains. In an exemplary embodiment, the domains of the model 100 constructed in 1106 avoid cutting connections between strongly connected nodes in the model...." [0081] "... [0081] In an exemplary embodiment, the determination of the node weight factors and/or the connection weight factors in 1102 are time variable....") , wherein the decision for designating the edge is based on an edge of associated cells, which are represented by the respective nodes, are part of the same wellbore or located physically within the same cell (Usadi: Fig.10 element 1008, [0105] – "...In an exemplary embodiment, wherein partitioning the generated reservoir model into a plurality of domains further includes extending the stream curtains to boundaries of the generated reservoir model to partition the generated reservoir model into domains while avoiding intersection of the boundaries with wells defined within the generated reservoir model..." – here stream curtains are used to partition the cells while avoiding the grid in immediate vicinity of the well as in Usadi: [0074] "...In an exemplary embodiment, the method 1000 then extends the streamline curtains to the boundaries of the grid of the model while adjusting the streamline curtains to avoid the wells in 1008. For example, as illustrated in FIG. 10c, in 1008, the streamline curtain 1006a is adjusted to generate a streamline curtain 1008a that extends to the boundaries of the grid of the model 1004a while avoiding the wells, 1004b and 1004c. As a result, the model 1004a is partitioned into domains, 1008b and 1008c..." and [0079]).
Usadi teaches predicting at least one of a presence, location, and amount of hydrocarbons in the subsurface formation based on the partitioned grid (Usadi: [0040]-[0041], [0011]).
Usadi also teaches code for predicting at least one of a presence, location, and amount of hydrocarbons in a subsurface formation (claim 16)/region (claim 20) for at least one stage of the different times of the modeling or simulating based on the (claim 16)/using the (claim 20) dynamically partitioned grid (Usadi: [0040]-[0041] specifically [0041] shows modeling based on dynamic nature over time where simulation started with single hydrocarbon phase and then later gas also come out due to pressure drop associated with oil production – which is then accounted for in the simulation, [0011], code mentioned in [0111]; [0054] [0079][0081][0097]); and code for displaying the prediction of at least one of the presence, location, and amount of hydrocarbons in the subsurface region (Usadi: [0011]"... [0011] One or more of the foregoing aspects may be used to simulate a reservoir model, which in turn may be relied upon to control hydrocarbon production activities based on the simulated results of the reservoir model. The production of hydrocarbons may be controlled, e.g., production rates from surface facilities may be controlled based on results interpreted from the simulated reservoir model(s). ..."[0041], displays of hydrocarbon; [0054] showing predicting runtime performance).
Usadi teaches extracting hydrocarbons from the subsurface formation based on said prediction (Usadi: [0011][0041] as in claim 16) and code for causing a system to perform at least a portion of a hydrocarbon management activity in the subsurface region based on the prediction (Usadi: [0011][0041], where hydrocarbon management activity is specifically interpreted as extracting hydrocarbon, see claim interpretation section above).
Usadi does not explicitly teach merging nodes connected by the designated edge into a supernode; replacing a first edge connecting a merged node and a non-merged node with a second edge connecting the non-merged node with the supernode; and using the connectivity graph with the supernode and the replaced edges to partition the grid, wherein nodes merged into supernodes are maintained in a single subdomain during partitioning. 
Usadi also does not teach creating a topology graph and using the topology graph with the supernode.
Narang teaches merging nodes connected by the designated edge into a supernode (Narang: ¶ [0008]-[0010], [0031]-[0034]).
Narang teaches replacing a first edge connecting a merged node and a non-merged node with a second edge connecting the non-merged node with the supernode (Narang: ¶ [0032]-[0042] Narang [0032]-[0038] is directed to merging nodes and edges thereby creating supernodes (See[0032]) and superedge/hyperedge (See [0033]-[0034], [0036]). The replacement of an edge is absorption (see [0034])/merging of an edge (see [0036]). This is also understood to be part of superedge/supernode creation. 

    PNG
    media_image1.png
    538
    499
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    1187
    784
    media_image2.png
    Greyscale





Hyperedge creation is process of merging different edges into one edge. This merging of edges would be replacement of an edge as original edge would not be maintained.

    PNG
    media_image3.png
    796
    1191
    media_image3.png
    Greyscale
). 
Narang teaches using the  (Narang: ¶ [0011]-[0012], [0034][0038], [0041]-[0042]). 
Usadi teaches dynamic partitioning at the different times of the modeling or simulation (Usadi: [0054][0079][0081] as cited earlier). 
As seen Usadi and Narang do not create a “topology graph” (instead connectivity graph) for the subsurface explicitly as claimed.
Assa teaches from a grid representing the subsurface formation (Assa: Col.3 Lines 20-25 grid representation as geometric model, Col.8 Lines 60-Col.10 Lines 7), creating a topology graph (Assa: Col.17 Lines 4-49 at least) 


    PNG
    media_image4.png
    302
    516
    media_image4.png
    Greyscale
 
of nodes and edges (Assa: Col.8 Lines 60-Col.10 Lines 7), wherein each of the plurality of cell is represented by one of the nodes, and wherein edges connect neighboring nodes  (Assa: See Specifically Col.9 Lines 32-61 defining the cells, and Col.9 Lines 62-Col.10 Line 7 define edges). Assa also teaches using the topology graph with the supernode (Assa: See Fig.5 with nodes represented by 44a and 46a in view of Fig.4 Col.10 Lines 22-45 and where the geometric database/model are from the topology graph is shown in Fig.8 & Col.16-Col.17 Lines 65

    PNG
    media_image5.png
    706
    1009
    media_image5.png
    Greyscale
 The mapping is made to Fig.4 and Fig.5 which show hierarchical nature of relationship of the geometric components of the cell in a geometric database. A supernode is cumulative node accumulating features of underlying nodes. Assa is showing a supernode as cumulative node of the underlying nodes).
Usadi, Narang and Assa do not explicitly address maintaining a weight of the second edge for purposes of partitioning only if the non-merged node was connected to only the merged node prior to the merged node being merged into the supernode.
Dz teaches maintaining a weight of the second edge for purposes of partitioning only if the non-merged node was connected to only the merged node prior to the merged node being merged into the supernode (Dz: Col.4 Lines 19-24, Col.7 Line 19-Col.8 Line 21 showing the summing of edge weights in a graph) 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Usadi with those of Narang since doing so would develop a method for partitioning a reservoir model that maintains in a single sub domain the graph connections for a reservoir feature (Narang: ¶[0036]), such as a wellbore and its associated near-wellbore region. Further motivation to combine Narang with Usadi would be that Narang ([0036]) teaches the mathematical concept of Graph partitioning /merging which can be used with domain data of Usadi (e.g. [0004]). The application of Narang’s mathematical concept to Usadi’s flow data of hydrocarbons does not change the underlying concept of partitioning (of Narang) but it enhances the partitioning in Usadi leading to better partitioning of graphs representing data. For at least the above reasons the combination of Usadi and Narang are analogous arts to the instant invention.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Assa with those of Usadi to construct the Simulation based interpretation ("SBI") using topological graph, illustrated in Assa FIG. 1, 5 and 8, by gathering acquired data 10 from the geologic structures being modeled and then merging and splitting the data (As disclosed above in Assa Col.17). The motivation to combine would be that Assa (circa. 2000) is been the state of the art for a decade in the field of subsurface representation for geological data at the time of Usadi (circa. 2010) in the same field of endeavor of splitting (partitioning) and merging geological volumes (Assa: See Fig.4-5, Usadi:Fig.7 & 10C) and Assa forms the basis for dividing the volume into cells/edges as previously mapped).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Dz to Narang and Usadi to utilize the node weight such that selection of hyperdges and the subset of edges within the hyperedge is based on the weight and how critical hyperedges are with respect to the schedule (Narang: [0036]). The motivation to combine would be that Dz teaches that “the edges have weights corresponding to the sum of the weights on the edges in G.sub.2  run between some node in cluster U and some node in cluster .nu.” (Dz: Col.8 Lines 18-21) such that “the edge connecting the two basic blocks may be given an exceedingly large weight, thereby forcing the two basic blocks into the same cluster if together they don't exceed the upper bound on the cluster size.” (Dz: Col.9 Lines 8-13)– thereby selecting of hyperedge for partitioning can be made based on summation of weights.  Further motivation to combine would have been that Dz, Usadi and Narang are analogous art with claimed graph/tree representation of datum with nodes and edges directed to partitioning the graph/tree (Dz: Col.7-8, Usadi: [0054], Narang: [0033]-[0034], [0036]).
Alternate rejection/Motivation adding Ozgen Prior Art: 
Ozgen also teaches assigning unit weights to the nodes and edges (Ozgen: [0171]-[0172]):
It would have been obvious to one of ordinary skill in the art to combine the teachings of Ozgen to Usadi as Ozgen and Usadi are analogous art in the field of reservoir modeling/simulation (Ozgen: Abstract; Usadi: Abstract) while Ozgen advantageously teaches keeping the default weight to one and only modifying it based on user experience, without reloading the simulation (Ozgen: [0171]-[0172]).

Regarding Claim 17
Usadi teaches assigning edge weights to edge in a  (Usadi: ¶ [0064]-[0067]). 
Assa teaches the graph representing the subsurface could is the topology graph (Assa: Col.17 Lines 4-49 at least as shown in parent claim).
Motivation to combine Usadi with Assa is same as in parent claim 16.
Narang teaches wherein an edge weight of the second edge is the same as an edge weight of the first edge when a first non-merged node associated with the first edge is only connected to one node merged into the supernode (Usadi: [0035]-[0038] in view of Fig.4B and 5, specifically see element 482-464 merged to super node 442 is of same weight as 484-462 merged to same super node 442). 
Motivation to combine Usadi with Narang is same as in parent claim 16.

Regarding Claim 18
Narang teaches wherein the merged node is a first merged node, and further including a second merged node, and a third edge connecting the non-merged node to the second merged node, wherein replacing the first edge with a second edge further includes replacing the first and third edges with the second edges (Narang: ¶ [0009]-[0010], [0032]-[0036]), the method further comprising: assigning an edge weight to the second edge that is associated with the edge weight of the first edge and an edge weight of the third edge (Narang: [00036-[0041]). 
Regarding Claim 21 
Usadi teaches assigning a weight to nodes in the [0111]). Usadi does not explicitly teach a supernode, but calls it as domain. Usadi also does not explicitly teach using topology graph.
Assa teaches the graph representing the subsurface could is the topology graph (Assa: Col.17 Lines 4-49 at least as shown in parent claim).
Narang teaches assigning to the supernode a weight associated with weights assigned to the nodes merged to form the supernode (Narang: ¶ [0008]-[0010], [0031]-[0034]).
Motivations to combine would be same as in claim 16.
Regarding Claim 22. 
Usadi teaches wherein the weight assigned to the 
Regarding Claim 23 
Usadi teaches wherein the function is the sum of the weights assigned to the nodes merged to form the supernode (Usadi: (¶ [0067]-[0069], [0111]). Usadi does not explicitly teach a supernode, but calls it as domain. Narang teaches the summing process as the process of coarsening or clustering or merge step (Narang: [0031]-[0034], [0036] weight of (hyper)edges and (IF)nodes). Motivation to combine would be same as in claim 16.

Regarding Claim 24
Narang teaches herein the edge weight assigned to the second edge is a function of the weights assigned to the first edge and the third edge (Narang: [0036]-[0041], e.g. [0036] states “…One hyperedge may be approximated by multiple "regular" graph-edges, each of which connects the source to one sink.”).
Regarding Claim 25.
Narang teaches wherein the function is the sum of the weights assigned to the first edge and the third edge (Narang: [0036]-[0041], e.g. [0036] states “…One hyperedge may be approximated by multiple "regular" graph-edges, each of which connects the source to one sink…The selection of hyperdges and the subset of edges within the hyperedge is based on the weight and how critical hyperedges are with respect to the schedule.” , Also see [0037] ).
Regarding Claim 26.  
Usadi teaches wherein at least one of the nodes and edges in the  graph (Usadi: (¶ [0067]-[0069], [0111])) represent a well (Usadi See [0066] and Fig. 9A element 902b1), and wherein the designated edge represents a portion of the well ([0105][0074][0079]).
Assa teaches the graph representing the subsurface could is the topology graph (Assa: Col.17 Lines 4-49 at least as shown in parent claim) involving a well (Assa: Col.25 Lines 17-35). 
Regarding Claim 27
Usadi teaches wherein at least one of the nodes and edges in the  graph represent a near-wellbore region (See Usadi: Fig.9A element 902c), and wherein the designated edge represents a portion of the near-wellbore region (Usadi: ([0105][0074][0079] [0067]-[0069], [0111] and also see Fig.9A & [0066]).
Assa teaches the graph representing the subsurface could is the topology graph (Assa: Col.17 Lines 4-49 at least as shown in parent claim) involving a well (Assa: Col.25 Lines 17-35). 
Regarding Claim 28-29 (New)
Dz teaches comprising changing the weight of the second edge only if the non-merged node was connected to other merged nodes in addition to the merged node prior to the merged node being merged into the supernode  (Dz: Col.7 Lines 18-Col.9 Lines 11 culminating in addition of edge e in E2, where E2 comprises plurality of edges with weight which are summed). 
----- This page is left blank after this line -----


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351. The examiner can normally be reached Mon-Fri, 7AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AKASH SAXENA
Primary Examiner
Art Unit 2147



/AKASH SAXENA/Primary Examiner, Art Unit 2147                                                                                                                                                                                                        Friday, November 4, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Additional alternate rejection/motivation at the end of claim 16 rejection below: US PGPUB No 20070016389  by Ozgen --- ¶ [0171]-[0172], where [0171] states “As shown in FIGS. 19-20, to assign history matching weights for pressure data to be used to calculate the history matching error (mismatch), the user selects Assign/Setup/HM Weights/Pressure Data from a pull-down menu. By default, all observed pressure data have the same unit weight….” [0172] “…This assignment is typically performed at the beginning of the history matching process. The weight factors are equal to unity by default….”